Citation Nr: 0804321	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  02-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus and degenerative disc disease of the lumbar and 
cervical spine.


REPRESENTATION

Veteran represented by:	Jenny W. Twyford, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and one acquaintance


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968, with subsequent periods of active duty 
training in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO) that inter alia denied the veteran's 
petition to reopen a previously-denied claim for service 
connection for a back disorder, based on the RO's 
determination that new and material evidence had not been 
received.

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference from the RO in January 2003.  In 
conjunction with the hearing he submitted additional 
documents into evidence with a waiver of original RO 
jurisdiction. The Board has accepted the additional evidence 
for inclusion in the file.  See 38 C.F.R. § 20.800 (West 
2007).

The Board issued a decision in April 2003 that reopened the 
claim, and in December 2003 the Board remanded the case to 
the RO for further development of the merits.

The Board issued a decision denying service connection in 
June 2005.  The veteran thereupon appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In September 2006 the Court issued an order granting a joint 
motion of the parties to vacate the Board's decision and to 
remand the case to the Board.  

In April 2007 the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, DC for actions 
in compliance with the Court's order.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The veteran is diagnosed with degenerative osteoarthritis 
of the cervical spine at multiple levels, degenerative disc 
disease and spondylosis of the lumbar spine at multiple 
levels, stenosis of the lumbar spine, and radiculopathy.

3.  The veteran had acute and transitory back pain during and 
after military service, but degenerative osteoarthritis was 
not diagnosed until many years after discharge from service 
and was not manifest to a compensable degree within the first 
year after his discharge from military service.   

4.  The most competent medical opinion of record states that 
the veteran's current disorders of the cervical and lumbar 
spine are due to post-service workplace accidents rather than 
to any injury during military service.


CONCLUSION OF LAW

The veteran does not have a current disability manifested by 
herniated nucleus pulposus and degenerative disc disease of 
the lumbar and cervical spine that is due to or aggravated by 
military service, nor may service connection for a chronic 
disorder be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue on appeal was originally a "new and material 
evidence" issue.  However, in January 2001 the RO sent the 
veteran a letter advising him not only of the elements of new 
and material evidence but also advising  him that to 
establish entitlement to service connection on the merits, 
the evidence must show a current disability, an injury or 
disability based on military service, and linking evidence.  
The veteran had ample opportunity to respond prior to the 
issuance of the January 2002 rating decision on appeal.

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

In April 2004 the AMC sent the veteran a letter advising him 
that VA is responsible for getting relevant records held by 
any Federal agency, to include military records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies.  The letter also advised the 
veteran that that VA would make reasonable efforts to obtain 
relevant records from non-Federal agencies and entities if 
authorized by the veteran to do so.  

The AMC letter also specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The veteran had ample opportunity to 
respond prior to the issuance of the Supplemental Statement 
of the Case (SSOC) of November 2004.  
  
The Board finds that the AMC letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO has given the veteran notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence prior to the issuance of the SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

An AMC letter in May 2007 advised the veteran of the fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability.  There is 
accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for 
service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  Per the instructions of the Court's remand the 
veteran's complete SSA records have been obtained and 
associated with the file. 

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran was afforded a VA medical examination in May 2004 
for the express purpose of determining whether his disorders 
of the cervical and lumbar spine are due to military service.  
As the issue on appeal is entitlement to service connection, 
the current severity of the claimed disorder is not in 
contention and the passage of several years since that 
examination is not material to the adjudication of the 
appeal.   

The veteran's attorney has requested a new examination, 
contending that the May 2004 was inadequate because the 
examiner's opinion was allegedly conclusory.  As noted in 
more detail below, the Board disagrees.  The report of the 
May 2004 VA examination is thorough and the examiner's 
opinions are demonstrably based on examination of the 
veteran, review of the entire file, and clearly articulated 
reasoning.  The Board accordingly finds no reason to remand 
for further examination.  

The veteran has also been afforded a hearing before the 
Board, at which he and a witness on his behalf presented oral 
and documentary evidence in support of his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  

II.  Analysis

The Board notes at the outset that the veteran has submitted 
voluminous records for inclusion into the file, some of which 
pertain to medical disorders other than those on appeal.  The 
Board is obligated to evaluate the probative value of all 
medical and lay evidence. Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  However, the Board is not 
required to discuss all evidence, when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (emphasis added).

Accordingly, the Board has carefully reviewed the entire 
file.  However, the following discussion will consider only 
those items of evidence actually relevant to the veteran's 
claim on appeal.

The veteran contends that his current back disorder began as 
an undocumented back injury in Vietnam in September or 
December 1967, and was subsequently further aggravated in an 
undocumented injury in August 1982 while participating in 
active duty training with the Army Reserve.

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Alternatively, service connection may be established for 
osteoarthritis if the disease becomes manifest to a 
compensable degree within the first year after discharge from 
service.  38 C.F.R. §§ 3.307. 3.309(a).  As noted below, the 
veteran is diagnosed with current degenerative osteoarthritis 
of the lumbar spine, but as further noted below there is no 
evidence if osteoarthritis to any degree during the first 
year after discharge.  Accordingly, presumptive service 
connection for a chronic disorder is not applicable.

The veteran's service medical records include a November 1965 
Report of Physical Examination (enlistment) in which the 
clinical evaluation of the spine was "normal."  Subsequent 
notes in the service medical records refer to an automobile 
accident in 1963 prior to service, but do not mention any 
back injury at that time; instead, service medical records 
cite only a head injury in that pre-service accident.

Service medical records show that in September 1966 the 
veteran complained of pain in the thoracolumbar region; there 
was no muscle rigidity or tenderness, and back motion was not 
limited in forward flexion.  The veteran apparently had a 
motor vehicle accident in May 1967, but the only noted 
treatment was for head trauma.  Service medical records do 
not document a back trauma in Vietnam in 1967.

Service medical records include a self-reported Report of 
Medical History in October 1968 in which the veteran reported 
history of back trouble; the physician endorsed "occasional 
back pain never severe."  In the accompanying Report of 
Physical Examination (separation) dated in October 1968 the 
clinical evaluation of the spine was "normal."

As noted, the veteran's service medical records do not 
document his claimed back injury in Vietnam in December 1967.  
The veteran asserts that the trauma (a fall from a height off 
a rock crusher) was not documented because he was treated 
under combat conditions.

In the case of a veteran who engaged in combat with the enemy 
in a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

However, the relaxed standard for a combat veteran to prove 
service connection does not equate to a relaxed standard to 
prove combat service.  Stone v. Nicholson, 480 F.3d 1111 
(Fed. Cir. 2007).  Further, 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a causal relationship between such 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
507 (1995).  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998)

There is no evidence in the veteran's service personnel 
record that he engaged in combat.  The Board notes that 
engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards 
or military occupational specialties (MOSs).  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  As the veteran was an 
engineer/equipment repairman (MOS 62B) he would in any case 
not have been awarded a Combat Infantry Badge.  However, 
there is no objective evidence whatsoever, to include lay 
"buddy statements," showing participation in combat.

The provisions of 38 U.S.C.A. § 1154(b) do not provide a 
substitute for medical nexus evidence, or evidence of current 
disability, but rather serve only to reduce the evidentiary 
burden on combat veterans with respect to submission of 
evidence regarding the incurrence or aggravation of an injury 
or disease while in service.  Kessel v. West, 13 Vet. App. 9, 
16-19 (1999) (en banc).  Veteran must still establish his 
claim through competent medical evidence showing a current 
disability and a nexus between that disability and those 
service events.  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade 
v. West, 11 Vet. App. 302, 305 (1998).

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Accordingly, 
the Board is not required to accept the veteran's 
uncorroborated account of a significant undocumented back 
injury during combat service in Vietnam.  

However, the file includes a letters from the veteran's wife, 
dated in January 2001 and May 2002, stating that she observed 
the veteran having chronic back pain since returning from 
Vietnam in 1968.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
see also Espiritu v. Derwinski, 2 Vet. App.492, 494 (1992).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Board will accordingly look to the totality of the 
evidence to determine if the veteran has a current diagnosed 
chronic disability of the spine consistent with the symptoms 
reported in his wife's statement.

Service medical records from the veteran's USAR service 
include a June 1974 Report of Medical History in which the 
veteran denied recurrent low back pain; in the accompanying 
Report of Physical Examination (enlistment) the clinical 
evaluation of the spine was "normal."  

A March 2001 letter from Dr. BGH, a private physician, states 
that the veteran was treated on 12 occasions in May-July 1975 
for a back injury received at his workplace (Workman's 
Compensation claim for an on-the-job injury).  He was treated 
on 28 occasions in August-July 1977 for another low back 
injury at the same place of employment.  Dr. BGH did not cite 
any relationship between his treatments and the veteran's 
military service.

Treatment records from Takoma Hospital and Sanitarium dated 
in December 1977 show treatment for a workplace accident 
(lifting steel foundations) in January 1977 with subsequent 
workplace re-injury in November 1977.  The clinical diagnosis 
was acute and chronic lumbosacral strain and possible disc 
disease.   There is no indication of a relationship to 
military service.

The veteran was admitted to Takoma Adventist Hospital in May 
1978 after straining his back on a tiller.  The clinical 
impression was low back pain with disc syndrome.  There is no 
indication of a relationship to military service.
    
USAR service medical records include a July 1978 Report of 
Medical History showing past history of recurrent back pain.  
The accompanying Report of Medical Examination shows the 
spine as "normal" on examination but also notes history of 
"chronic low back strain - asymptomatic."  

A December 1978 treatment note from Takoma Hospital and 
Sanitarium states that the veteran was treated for back pain 
and bilateral leg pain incurred while stepping off a rock at 
his workplace.  He had been previously treated for back pain, 
possibly disc syndrome, in December 1977.  The impression was 
possible ruptured disc versus lumbosacral strain.  However, 
there is no indication of a relationship to military service.
   
There are no medical records documenting an injury in August 
1982 while participating in active duty training with the 
Army Reserve.  However, the record includes a lay "buddy 
statement" by CWB, submitted in June 2001, asserting that 
the veteran injured his back "around 1979" and went on sick 
call, with subsequent light duty.  The record also includes a 
letter from Lieutenant Colonel (LTC) JAC documenting that the 
veteran performed annual training (AT) in August 1982 and was 
subsequent excused from drills in August-September-October 
1982 due to back pain incurred during AT, and in December 
1982 due to an unspecified hospitalization.  LTC JAC also 
testified to the same effect before the Board in January 
2003.

The Board accordingly finds that there is sufficient 
objective lay evidence to show that the veteran injured his 
back to at least some degree while performing AT.

The USAR personnel records provided by LTC JAC, and the 
testimony of the veteran and LTC JAC, state that the veteran 
treated for his AT injury by Dr. TW.  Clinical records from 
Dr. TW dated August and October 1982 refer to low back 
strain, improved with medication.  Examination by Dr. TW in 
October 1982 showed no deficit and medications terminated.  

Treatment notes from several providers (Appalachian 
Neurosurgery Clinic and Johnson City Medical Center Hospital) 
show that the veteran's hospitalization in December 1982, 
reflected in the USAR personnel record above, was for neck 
and arm pain, possibly neuritis.  There is no indication in 
the surgical report of etiology; however, a December 1982 
treatment note from Takoma Adventist Hospital states that the 
neck pain was incurred while welding at work, and an attorney 
is one of the addressees of the surgical treatment notes.  It 
accordingly appears that the December 1982 hospitalization 
was in a Workman's Compensation context rather than for the 
AT injury.

Private medical records from Takoma Adventist Hospital 
include an August 1986 admission for low back pain radiating 
down the right leg, reportedly consequent to a recent 
workplace injury for which he was pursuing a Workman's 
Compensation claim.  Lumbar myelogram showed left-sided 
herniated nucleus pulposus (HNP) L3-4 and L4-5, and X-ray 
showed an impression of muscle spasm of the lumbar spine.  
There is nothing in the Takoma Adventist treatment record 
showing etiology of the back disorder relating to military 
service.

The file includes a March 1988 history and physical (H&P) 
report by Knoxville Neurosurgical Clinic in which the 
veteran's current back disorder is traced to a workplace 
injury incurred while lifting a heavy object.  The injury was 
aggravated in another accident at the same workplace in 
January 1987, when the veteran fell off a truck and injured 
both his back and his neck.  The report noted history of neck 
pain in 1982 that had resolved with conservative measures.

An SSA decision dated in January 1989 granted disability 
benefits for back disorder effective from February 1987, that 
being when the veteran last had gainful employment.  The 
medical evidence on which SSA relied is of record, is 
voluminous, and is largely duplicative of documents already 
in the claims file.  There is nothing in the SSA records 
showing etiology related to military service.  

Treatment records from Greenville Orthopedic Clinic show that 
the veteran was treated in November 1991 for neck pain due to 
a motor vehicle accident earlier that month.  The notes show 
that the veteran was already disabled from a previous back 
problem.  There is nothing in those notes showing a 
relationship between the neck disorder (persistent cervical 
and trapezius strain) and military service.

Treatment records from various providers in Knoxville, 
Tennessee (Knoxville Neurosurgical Clinic, Outpatient 
Diagnostic Center, and Fort Sanders Regional Medical Center) 
show surgery for lumbar laminectomy L3-4 and L4-5 in November 
1989.  Billing records show that this was a Workman's 
Compensation claim.  There is no indication that the etiology 
related to military service.

The veteran had magnetic resonance imaging (MRI) of the 
lumbar spine at the Thompson Cancer Survival Center in 
February 1994.  The interpreter's impression was right 
lateral HNP at L4-5 producing severe stenosis, bulging disc 
at L3-4 producing stenosis, and bulging annulus fibrosus at 
L5-S1.  Billing data show that this was a Workman's 
Compensation claim.  There is no indication of a relationship 
between the disorder and military service.

Private medical records from Dr. CEB dated from February 1998 
to September 2000 show treatment for diagnosed 
spondyloarthropathy of the cervical and lumbar spine, 
degenerative disc disease (DDD) of the cervical and lumbar 
spine, and left-sided sciatica.  Dr. CEB also treated the 
veteran for multiple joint pains due to rheumatoid arthritis.  
Dr. CEB noted prior significant history of laminectomy and 
discectomy performed in Knoxville in 1987 and 1988, with 
chronic low back pain since that time.  There is nothing in 
Dr. CEB's records showing etiology of the back disorder 
relating to military service.

Treatment records from Pain Medicine Associates show that the 
veteran underwent nerve block in October 2000 for low back 
pain and right lower extremity pain, with follow-up in 
February 2001.  He subsequently underwent lumbar discography 
at Mountain Empire Surgery Center in July 203.  There is 
nothing in these records showing etiology of the back 
disorder relating to military service.

The veteran had a VA examination of the spine in May 2004.  
The examiner reviewed the claims file and noted the 
documented medical history as well as the veteran's reported 
history.  The veteran complained of daily neck pain and back 
pain.  The examiner performed a clinical examination and 
noted observations in detail, including recent X-ray and MRI 
reports.  The examiner diagnosed current degenerative 
osteoarthritis of the cervical spine at multiple levels, DDD 
and spondylosis of the lumbar spine at multiple levels, 
spinal stenosis at L2-3 secondary to disc bulging, and 
bilateral L5-S1 radiculopathy.  

The examiner summarized the veteran's treatment history, 
which shows some injury during military service but no 
subsequent pathology on examinations while also showing 
multiple work-related injuries as early as 1975.  The 
examiner provided an opinion that the veteran's cervical and 
lumbar problems were most likely related to the recurring 
work injuries and motor vehicle accident sustained after 
leaving the military rather than to injuries incurred in the 
military.

The veteran was treated by private physician DAW in October-
November 2004 for lumbar disc displacement.  Treatment notes 
show an impression of severe degenerative disease throughout 
the lumbar spine as well as moderate-to-severe stenosis.  The 
treatment notes do not cite etiology.  

However, Dr. DAW submitted a form to VA in November 2004 form 
in which the responding physician was asked to show by 
checkmark whether a disability is "related to," "possibly 
related to," or "more likely than not related to" an 
injury, disease or event during military service.  Dr. DAW 
filled in "severe degenerative spondylosis lumbar spine" 
and checked the block corresponding to "possibly related 
to" military service, based on "service medical records and 
decisions from the VARO Nashville."

VA outpatient treatment records dating from August 2000 
through February 2005 show treatment for chronic low back 
pain (CLBP) and DDD post lumbar disc surgery in 1986 and 1988 
and requiring narcotics for pain control, but do not provide 
any indication of etiology of the disorder

Based on review of the evidence above, the veteran clearly 
has diagnosed disorders of the cervical and lumbar spine.  
Accordingly, the first element of service connection (medical 
evidence of a disability) is met.  He has also shown lay 
evidence of a back strain to some degree while performing AT 
in 1986.

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case the medical evidence of etiology is conflicting.  
The VA nurse-examiner expressed an opinion that the veteran's 
back disorder is more likely related to his post-service 
workplace and automobile accidents than to military service.  
The contrary opinion, by Dr. DAW, states that the disability 
is "possibly related" to military service.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

For the reasons below, the Board finds that the opinion of 
the VA examiner is more probative than that of Dr. DAW.

First and foremost, Dr. DAW based his opinion on service 
treatment records and VARO decisions (and, presumably, on 
treatment records from his own clinic).  Accordingly, he is 
not shown to have had access to the voluminous medical 
evidence of medical treatment for post-service workplace 
injuries that is of record in the claims file, and was 
specifically reviewed by the VA examiner.  The Board notes in 
this regard that greater weight may be placed on one medical 
opinion than another depending on factors such as the 
reasoning employed by the authors and whether or not (and the 
extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

Second, the opinion by Dr. DAW is totally conclusory in that 
it does not cite any clinical rationale, whereas the VA 
examiner clearly set out an entire paragraph supporting her 
conclusion with reference to the absence of any documented 
residuals of an in-service trauma versus the plethora of 
documentation of treatment for post-service injury.  The 
Board notes in this regard that a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  
Similarly, in assessing evidence such as medical opinions, 
the failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  

The veteran's attorney has countered that the opinion of the 
VA examiner is also "conclusory" and thus inadequate.  The 
Board disagrees.  While the final sentence of the VA 
examiner's report is indeed conclusory if taken out of 
context, in fact it concludes an entire paragraph in which 
the reasoning is clearly delineated.  

Third, the opinion of Dr. DAW ("possibly related to military 
service") is speculative, whereas the opinion of the VA 
examiner ("most likely related to the recurring work 
injuries and motor vehicle accident sustained after leaving 
the military rather than to injuries incurred in the 
military") is definitive.  The Board notes that medical 
opinions expressed in speculative language ("could have 
caused", etc) do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

The veteran raised an argument that Dr. DAW's phrase "could 
have caused" is not speculative, and is satisfactory 
evidence of causation because per Veteran's Health 
Administration (VHA) Directive 2000-029 a statement such as 
"possibly related to" constitutes a sufficient supportive 
statement.  However, the VHA Directive is intended to assist 
VHA medical personnel respond to requests for information 
from Veterans Benefit Administration (VBA) adjudicators; it 
does not direct VBA adjudicators or the Board to consider 
such a statement sufficient in and of itself to grant service 
connection.  Further, a VHA directive does not have the force 
of statute or regulation, and to the degree that it conflicts 
with regulation or interpreting case law (Stegman, Bostain, 
and Obert, id.) cannot be a basis on which a benefit is 
granted.

The veteran has submitted into evidence several medical 
journal articles generally describing that DDD may begin with 
an injury or strain and progress to disc disease over time.  
The veteran contends that these articles support his theory 
of service connection.  The Board notes that competent 
medical evidence may mean statements conveying sound medical 
principles found in medical treatises; it would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).    

However, a medical article or treatise can provide important 
support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon subjective facts 
rather than unsubstantiated lay opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999) (emphasis added).  

In this case there is no medical opinion of record showing 
that the generalities in the journal articles submitted by 
the veteran apply in his specific case, or apply to the 
trauma in service versus the more extensive trauma shown 
after service.  Accordingly, the journal articles are not 
competent evidence in support of his claim.

In addition to the medical evidence above, the Board has 
carefully considered the lay evidence provided by the 
veteran, including his testimony before the Board and the lay 
statements offered by his wife and supporting "buddy 
statements."  The Board has found those statements to be 
credible and competent in describing the veteran's symptoms; 
however, those lay statements are not as probative as the 
medical evidence in assigning etiology.

The Board has particularly considered whether the statement 
of chronicity by the veteran's wife, in and of itself, 
supports service connection.  Service connection may be 
established by a continuity of symptomatology between a 
current disorder and service.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997), citing Wilson, 2 Vet. App. at 19.  As 
noted above, lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno, 6 Vet. App. 469; see also Falzone, 8 Vet. App. 405 and 
Espiritu, 2 Vet. App. at 494-95.

In this case, while the Board finds the statement of the 
veteran's wife to be competent regarding the veteran's 
history of symptoms, the Board also finds that they do not 
establish that the claimed current disorder is related those 
symptoms.  Although the veteran may have had acute and 
transitory back pain after service, actual evidence of 
record, including reserve service medical records, 
establishes that the veteran did not develop a chronic back 
injury (HNP, DDD and/or DJD) until after he began having 
work-related back injuries, and, as noted above, the most 
competent medical opinion of record states that the veteran's 
current chronic disorders are due to those workplace injuries 
rather than to injuries in service.  

Accordingly, in light of the evidence and analysis above, the 
Board finds that the criteria for service connection for 
herniated nucleus pulposus and degenerative disc disease of 
the lumbar and cervical spine.  The claim must therefore be 
denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for herniated nucleus pulposus and 
degenerative disc disease of the lumbar and cervical spine is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


